Broyles, C. J.
This was a suit for damages against a railroad company. The general and special demurrers to the petition were overruled, and to this judgment the defendant excepted pendente lite. After the plaintiff had submitted his evidence the court, on motion of the defendant, awarded a nonsuit and dismissed the case, and the plaintiff sued out a bill of exceptions complaining of that judgment; and the defendant, by a cross-bill, excepted to the judgment overruling its demurrers to the petition. When the case was called in this court, counsel for the plaintiff in error in the main bill of exceptions filed with the clerk of this court a written notice of the withdrawal of the main bill of exceptions. Counsel for the railroad company objected to such withdrawal. Held, that the withdrawal of the main bill of exceptions is allowed, and the cross-bill of exceptions is dismissed. See, in this connection, Hammond v. Conyers, 118 Ga. 539 (45 S. E. 417). The dismissal of the cross-bill, however, is not to operate as an affirmance of the judgment excepted to therein.

Main .hill of exceptions allowed withdrawn; cross-hill dismissed.


Lwhe and Bloodworth, JJ., concur.